DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/21 is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim 1-8 and 10-21 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, the argument that there is no need for Yerramalli Provisional’s autonomous uplink configuration to specify a transmission cycle period because a transmission window is already indicated is incorrect. Nothing in Yerramalli states that additional information should not be conveyed nor that the window (timing) cannot be indicated as a cylcle period (cyclic period of time/window).

With respect to claim 16 being allowable for similar reasons as claim 2, the examiner points out that the limitations of claim 16 are not similar to claim 2 and do not recite anything regarding a transmission cycle period.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8, 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 10, 15-18 and 19, 21-24 of U.S. Patent No. 10,791,569. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping below:

Claim 2. (New) A method for communicating in a wireless communication network, the method comprising: receiving, by an electronic device (ED), configuration information from a base station, the configuration information specifying parameters including at least a period for semi-static access of at least one channel of an unlicensed spectrum; and transmitting, by the ED, one or more uplink transmissions over the at least one channel of the unlicensed spectrum in accordance with the period specified by the configuration information and a reference start time (Patent ‘569, Claim 1).

Claim 3. (New) The method of claim 2, wherein the configuration information further specifies a channel occupancy time (COT) duration limit and transmitting by the ED the one or more uplink transmissions is further in accordance with the COT duration limit (Patent ‘569, Claim 1).

Claim 4. (New) The method of claim 2, wherein the reference start time is configured by the configuration information (Patent ‘569, Claim 1).

Claim 5. (New) The method of claim 2, wherein the configuration information is received via a common configuration message (Patent ‘569, Claim 2).

Claim 6. (New) The method of claim 2, wherein the configuration information is received via an ED-specific configuration message (Patent ‘569, Claim 3).

Claim 7. (New) The method of claim 2, wherein all of the parameters specified by the configuration information are received via radio resource control (RRC) signaling (Patent ‘569, Claim 4).

(Patent ‘569, Claim 9).

Claim 10. (New) The method of claim 8, wherein the configuration information further specifies a channel occupancy time (COT) duration limit and transmitting by the ED the one or more uplink transmissions is further in accordance with the COT duration limit (Patent ‘569, Claim 1).

Claim 11. (New) The method of claim 2, wherein the configuration information further indicates whether time-frequency resources coinciding with the COT duration are permitted to be shared with downlink transmissions from the base station (Patent ‘569, Claim 10).

Claim 12. (New) The method of claim 2, wherein the ED is further configured with grant-free time-frequency resource configuration information indicating a plurality of grant-free transmission opportunities within the period (Patent ‘569, Claim 16).

Claim 13. (New) The method of claim 12, wherein the grant-free transmission opportunities include at least two grant-free transmission opportunities associated with different sets of parameters for accessing the at least one channel of the unlicensed spectrum (Patent ‘569, Claim 17).

Claim 14. (New) The method of claim 12, wherein the grant-free uplink transmission includes uplink control information that is carried at the beginning of a grant-free uplink transmission (Patent ‘569, Claim 15).

(Patent ‘569, Claim 19).

Claim 16. (New) An electronic device (ED) in a group of EDs, the ED comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: receive configuration information from a base station, the configuration information specifying parameters including at least a period for semi-static access of at least one channel of an unlicensed spectrum; and transmit one or more uplink transmissions over the at least one channel of the unlicensed spectrum in accordance with the period specified by the configuration information and a reference start time (Patent ‘569, Claim 21).

Claim 17. (New) The ED of claim 16, wherein the configuration information further specifies a channel occupancy time (COT) duration limit and transmitting by the ED the one or more uplink transmissions is further in accordance with the COT duration limit (Patent ‘569, Claim 21).

Claim 18. (New) The ED of claim 16, wherein the reference start time is configured by the configuration information (Patent ‘569, Claim 21).

Claim 19. (New) The ED of claim 16, wherein the configuration information is received via a common configuration message (Patent ‘569, Claim 22).

Claim 20. (New) The ED of claim 16, wherein the configuration information is received via an ED- specific configuration message (Patent ‘569, Claim 23).

(Patent ‘569, Claim 24).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10/791,569 in view of Bhorkar. The mapping below shows: 

Claim 9,  Patent ‘569 teaches wherein the determination of the reference start time by the UE and values in units of OFDM symbols, slots, or subframes (Patent ‘569, ).
Patent ‘569 does not explicitly teach an offset parameter that is further specified by the configuration message.
However, Bhorkar teaches an offset parameter value from 0 to the period-1 that is further specified by the configuration message (Bhorkar, [0036], configuration parameters for indicating TxOP include an offset (the offset can be a number 0 or more)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Patent ‘569 and Bhorkar to use an offset because it is a well-known parameter in listen before talk TxOp determination (Bhorkar, [0036]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yerramalli et al (Pub No: 2018/0227936)

As to claim 16, Yeramalli teaches an electronic device (ED) in a group of EDs (Yeramalli, Fig 1 and 9, a UE in a group of UEs), the ED comprising: at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the processor (Yeramalli, Fig 9, a processor and memory), the programming including instructions that cause the ED to: 
receive configuration information from a base station (Yerramalli, [0124], the UE receives from the base station, radio resource configuration signaling), the configuration information specifying parameters including at least a period for semi-static access (Yeramalli, [0124], the configured TDD communication is for semi-static access) of at least one channel of an unlicensed spectrum (Yeramalli, [0124] the information has parameters on accessing a shared (unlicensed) RF spectrum (period for access) band (channel)); and 
transmit one or more uplink transmissions over the at least one channel of the unlicensed spectrum in accordance with the period specified by the configuration information (Yeramalli, [0124], transmit the uplink transmission over the channel in the shared (unlicensed) spectrum in accordance with the configuration) and a reference start time (Yeramalli, [0124], transmit the uplink transmission over the channel in the shared (unlicensed) spectrum in accordance with the configuration).

As to claim 17, Yeramalli teaches wherein the configuration information further specifies a channel occupancy time (COT) duration limit and wherein the instructions that cause the ED to transmit the one or more uplink transmissions comprise instructions that cause the ED to: transmit the one or more uplink transmissions further in accordance with the COT duration limit (Yeramalli, [0134], the configuration information includes a MCOT and the uplink transmission are in accordance).

As to claim 18, Yeramalli teaches wherein the reference start time is configured by the configuration information(Yeramalli, [0123], the window time is configured in the configuration information) .

As to claim 19, Yeramalli teaches wherein the configuration information is received via a common configuration message (Yerramalli, [0124], the UE receives from the base station, radio resource configuration signaling, a common type of configuration signalling).

As to claim 20, Yeramalli teaches wherein the configuration information is received via an ED- specific configuration message (Yeramalli, [0130-137] the RRC configuration signaling is sent specifically to the UE).

As to claim 21, Yeramalli teaches wherein all of the parameters specified by the configuration information are received via radio resource control (RRC) signaling (Yerramalli, [0124], the UE receives from the base station, radio resource configuration signaling).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeramalli, and further in view of Nonoyama et al (Pub No: 2006/0165113).


As to claim 2, Yerramalli teaches a method for communicating in a wireless communication network (Yerramalli, [0064], a method for a UE communicating in a shared unlicensed spectrum RF network), the method comprising: 
receiving, by an electronic device (ED), configuration information from a base station (Yerramalli, [0124], the UE receives from the base station, radio resource configuration signaling), the configuration information specifying parameters including at least a period for semi-static access (Yeramalli, [0124], the configured TDD communication is for semi-static access) of at least one channel (Yeramalli, [0124] the information has parameters on accessing a shared (unlicensed) RF spectrum (period for access) band (channel)); and 
transmitting, by the ED, one or more uplink transmissions over the at least one channel of the unlicensed spectrum in accordance with the period specified by the configuration information (Yeramalli, [0124], transmit the uplink transmission over the channel in the shared (unlicensed) spectrum in accordance with the configuration) and a reference start time (Yeramalli, [0009], a window available for uplink transmission (reference time to start) is indicated) .

	Yeramalli does not explicitly teach the period is a transmission cycle period. 
	However, Nonoyama teaches the period is a transmission cycle period. (Nonoyama, [0007], a period for communication slot selection is a transmission cycle period).
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yeramalli and Nonoyama to us a transmission cycle period because it would be highly efficient method of using the communication slots (Nonoyama, Abstract).

As to claim 3, Yeramalli teaches wherein the configuration information further specifies a channel occupancy time (COT) duration limit and transmitting by the ED the one or more uplink transmissions is further in accordance with the COT duration limit (Yeramalli, [0134], the configuration information includes a MCOT and the uplink transmission are in accordance).

As to claim 4, Yeramalli teaches wherein the reference start time is configured by the configuration information (Yeramalli, [0123], the window time is configured in the configuration information) .

As to claim 5, Yeramalli teaches wherein the configuration information is received via a common configuration message (Yerramalli, [0124], the UE receives from the base station, radio resource configuration signaling, a common type of configuration signalling).

As to claim 6, Yeramalli teaches wherein the configuration information is received via an ED-specific configuration message (Yeramalli, [0130-137] the RRC configuration signaling is sent specifically to the UE)

As to claim 7, Yeramalli teaches wherein all of the parameters specified by the configuration information are received via radio resource control (RRC) signaling (Yerramalli, [0124], the UE receives from the base station, radio resource configuration signaling).

As to claim 8, Yeramalli teaches wherein the ED determines the reference start time based on the transmission cycle period and a current timer value of any one of a system frame number (SFN), subframe number, and slot number (Yerramalli, [0074], the time intervals are identified (based on) from a sampling period and a SFN number (timer value)).

As to claim 10, Yeramalli teaches wherein the configuration information further specifies a channel occupancy time (COT) duration limit and transmitting by the ED the one or more uplink transmissions is further in accordance with the COT duration limit (Yeramalli, [0134], the configuration information includes a MCOT and the uplink transmission are in accordance).

As to claim 11, Yeramalli teaches wherein the configuration information further indicates whether time-frequency resources coinciding with the COT duration limit are permitted to be shared with downlink (Yeramalli, [0016], the resources of the shared (unlicensed) spectrum are subsequent (permitted to coincide with MCOT uplink transmission) with downlink transmissions).

As to claim 12, Yeramalli teaches wherein the ED is further configured with grant-free (Yeramalli, [0004-5], contention based in a shared (unlicensed) spectrum) time-frequency resource configuration information indicating a plurality of grant-free transmission opportunities within the period (Yeramalli, Fig 3, a plurality of UL opportunities within the period).

As to claim 13, Yeramalli teaches wherein the grant-free transmission opportunities include at least two grant-free transmission opportunities associated with different sets of parameters for accessing the at least one channel of the unlicensed spectrum (Yeramalli, [0009], the contention of access with one or more channel access parameters for the multiple uplink opportunities Fig 3).

As to claim 14, Yeramalli teaches wherein the grant-free uplink transmission includes uplink control information that is carried at the beginning of a grant-free uplink transmission (Yeramalli, [0087], the transmission includes UCI).

As to claim 15, Yeramalli teaches wherein the uplink control information includes at least one channel access priority class (CAPC) parameter (Yeramalli, [0093], the priority class for the channel access is part of the parameters).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli and Nonoyama as applied to claims above, and further in view of Bhorkar et al (Pub No: 2019/0053222).


As to claim 9, Yeramalli teaches wherein the determination of the reference start time by the UE and values in units of OFDM symbols, slots, or subframes (Yeramalli, [0074], the time for the TxOp are expressed in units of SFN, symbols and slots).
Yeramalli does not explicitly teach an offset parameter that is further specified by the configuration message.
However, Bhorkar teaches an offset parameter value from 0 to the period-1 that is further specified by the configuration message (Bhorkar, [0036], configuration parameters for indicating TxOP include an offset (the offset can be a number 0 or more)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yeramalli and Nonoyama and Bhorkar to use an offset because it is a well-known parameter in listen before talk TxOp determination (Bhorkar, [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (Patent No: 7,215,659) (Fig 3A/B Col 17 L18-52)
Haddad (Pub No: 2004/0013135) (Fig 3 [0030])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469